We find that the photographic array shown to Vincenti Gaztambide, who had witnessed the shooting, was not unduly suggestive, and the hearing court’s decision to allow Gaztambide to make an in-court identification was proper (see, Manson v Brathwaite, 432 US 98; People v McMickel, 105 AD2d 851; People v Jones, 85 AD2d 50).
We have examined the defendant’s remaining contentions, including those advanced in his supplemental brief submitted pro se, and find them to be without merit. Mangano, J. P., Bracken, Brown and Fiber, JJ., concur.